


        


Exhibit 10(a)
AMENDMENT NO. 1 TO
UNISOURCE ENERGY CORPORATION
OFFICER CHANGE IN CONTROL AGREEMENT


The Officer Change in Control Agreement entered into by and between UNS Energy
Corporation (f/k/a UniSource Energy Corporation) (the “Company”) and Paul J.
Bonavia (“Executive”) dated January 1, 2012 (the “Agreement”) is amended
herewith as follows:


1.
FortisUS Inc., Color Acquisition Sub Inc., and Fortis, Inc. (collectively
“Fortis”) and UNS Energy Corporation (f/k/a UniSource Energy Corporation) (the
“Company”) have entered into a definitive Merger Agreement dated December 11,
2013 pursuant to which Color Acquisition Sub Inc. will merge with and into the
Company, with the Company continuing as the surviving corporation (the
“Merger”). As of the closing of the Merger, the Company will become an indirect
wholly-owned subsidiary of Fortis, Inc. and shares of the Company’s common stock
will no longer be listed on the NYSE. At Executive’s suggestion and with the
consent of Fortis, in anticipation of the closing of the Merger, the Board of
Directors of the Company (the “Board”) will appoint Executive to the newly
created position of Executive Board Chair of the Company. At the same time, the
Board also will appoint David Hutchens as the new Chief Executive Officer of the
Company. As Executive Board Chair, Executive shall remain Board Chair and
perform such other duties as may be assigned to him by the Board.



2.
By signing this Amendment No. 1, Executive consents to the above-described
diminution in his authority, duties and responsibilities pursuant to Section 5
of the Agreement and agrees that such diminution will not give rise to his right
to receive any benefits pursuant to Section 5 of the Agreement due to a
termination of employment for Good Reason as defined in Section 5(a) of the
Agreement.



3.
Section 1, Term of Agreement, is amended by adding the following paragraph to
the end thereof:



FortisUS Inc., Color Acquisition Sub Inc., and Fortis, Inc. (collectively
“Fortis”) and the Company have entered into a definitive Merger Agreement dated
December 11, 2013 pursuant to which Color Acquisition Sub Inc. will merge with
and into the Company, with the Company continuing as the surviving corporation
(the “Merger”). Unless earlier terminated pursuant to the preceding paragraph of
this Section 1, this Agreement shall terminate on the thirty-first day following
the closing of the Merger and, for the avoidance of doubt, the 24-month
extension period described in the immediately preceding paragraph shall not
apply.


4.
Section 5, Good Reason Defined, paragraph (a) is replaced in its entirety with
the following:



A material adverse diminution in Executive’s authority, duties, or
responsibilities; provided, however, that Executive agrees that a Good Reason
condition shall not exist following the closing of the Merger if, following such
closing, the Company and/or Fortis fail to elect or appoint Executive to the
Company’s post-Merger Board, or fail to elect or appoint Executive as Board
Chair of the post-Merger Board.


5.
This Amendment No. 1 will not extinguish, limit, or impair Executive’s right to
receive benefits pursuant to the Agreement for other conditions that might give
rise to the payment of benefits following Executive’s appointment as Executive
Board Chair, including, but not limited to, the right to receive benefits due to
the termination of Executive’s employment without Cause by the Company or
Executive’s termination for Good Reason due to any Good Reason event other than
those described in paragraph 2 of this Amendment or in the “provided, however”
clause of Section 5(a) of the Agreement, as modified by paragraph 4 of this
Amendment, as long as those conditions arise while the Change in Control
Agreement remains in effect.



If for any reason this Amendment No. 1 is suspended or terminated, all
provisions of the Agreement shall remain in full force and effect. The Agreement
is not amended or modified in any manner whatsoever except as expressly and
specifically provided herein. All rights, duties and obligations of the parties
set forth in the Agreement shall remain in full force and effect unless amended
or modified herein.






--------------------------------------------------------------------------------




Amendment Accepted By:


EXECUTIVE
 
 
UNS ENERGY CORPORATION
 
 
 
 
 
 
 
/s/ Paul J. Bonavia
 
/s/ Louise L. Francesconi
 
Paul J. Bonavia
 
 
Louise L. Francesconi, Chairperson
 
 
 
 
Compensation Committee
 
 
 
 
 
 
 
Date: February 26, 2014
 
Date: February 26, 2014
 





